Citation Nr: 1219258	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased disability rating for lumbosacral strain with limitation of motion in excess of 30 percent prior to February 24, 2009 and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for neurological abnormality of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from January 1995 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  There are no additional records in Virtual VA.


FINDINGS OF FACT

1.  Prior to February 24, 2009 the Veteran was shown to have forward flexion of the thoracolumbar spine of 50 degrees, with no favorable ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  During the entire appeal period, the Veteran's service-connected lumbosacral strain is manifested by no more than forward flexion of the thoracolumbar spine to 30 degrees or less, and there is no evidence of ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  The neurological abnormality of the left lower extremity is no more than mild.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2009, the criteria for a disability rating in excess of 30 percent for lumbosacral strain with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011). 

2.  Since February 24, 2009, the criteria for an increased rating in excess of 40 percent for lumbosacral strain with limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for a neurological abnormality of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in September 2007, prior to the initial rating decision on his low back claim, that explained VA's duty to assist him with obtaining evidence in support of his claim.  It also explained that in order to get a higher rating for his lumbosacral strain he needed to show that it got worse and also explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities. 

In addition to its duty to provide a claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, written statements that were submitted by the Veteran, and two VA examinations of October 2007 and April 2008.  

For the reasons set forth above, the Board finds that the duty to assist was satisfied in this case. 

Legal Criteria and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



I.  Lumbosacral Strain

The Veteran asserts that the symptoms associated with his service connected lumbosacral strain are more severe than those reflected in the currently assigned disability ratings of 30 prior to February 24, 2009 and 40 percent thereafter.

At the outset, the Board notes that the Veteran submitted an appeal status election form in July 2009 wherein he stated he was satisfied with the disability rating assigned to the lumbosacral strain and stating he wanted to withdraw his appeal as to that issue.  However, in November 2009 he submitted a statement wherein he stated he wanted to continue his appeal for service connection for muscle spasms.  The Board considers muscle spasms to be part of the increased rating claim for lumbosacral strain.  Therefore, and interpreting the Veteran's statements in the light most favorable to him, the Board finds that the Veteran wants to continue his appeal for an increased disability rating and will decide the claim herein.  His representative has continued to make arguments as to the issue, so there is no prejudice in proceeding.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App 119 (1999) (as pertains to staged initial ratings). 

Pursuant to the general rating formula for diseases and injuries of the spine, which applies to the Veteran's low back strain, an evaluation of 10 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned to unfavorable ankylosis of the entire spine.  The above criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine that is affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Alternatively, intervertebral disc syndrome may be rated pursuant to an alternative criteria based on the frequency of incapacitating episodes, which are defined by the regulation as "period[s] of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest required by a physician and treatment by a physician."  Under this alternative rating formula, a 20 percent rating is assigned where the Veteran experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  A rating of 40 percent is assigned where the incapacitating episodes last at least 4 weeks but less than 6 weeks, and a 60 percent rating is assigned where the incapacitating episodes lasted 6 or more weeks during the previous 12 month period.  38 C.F.R. § 4.71a , Code 5243. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

In an October 2007 letter, the Veteran stated that he started having back spasms two years before.  He stated he gets sharp pains with the slightest twist or turns at certain times.  Finally, he stated he had tried a back brace but it causes pressure on his back and hurts, so he does not use it.  

The Veteran was afforded a VA examination in October 2007.  At the time, he reported constant back pain without radiation.  He denied incontinence, erectile dysfunction, or physician prescribed bedrest in the previous year.  He reported being unable to lift more than ten to fifteen pounds, unable to walk more than five minutes, unable to stand for more than an hour, and unable to sit more than twenty to twenty five minutes.  He reported missing about five days of work in the last year due to his back pain.  He further reported daily flare-ups lasting twenty minutes each and which prevent him from doing any activity.  

Physical examination revealed he walked with a slight limp without assistive devices.  There was no tenderness to palpation of the spine or paraspinal processes, and no spasms.  Range of motion was right and left flexion to 20 degrees with pain at 20 degrees; extension to 20 degrees with pain at 20 degrees; forward flexion to 50 degrees with pain at 50 degrees; and, right and left lateral rotation to 45 degrees with pain at 45 degrees.  There were no DeLuca factors noted.  There was no atrophy of the muscles noted and no pain on range of motion.  There was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  

In the March 2008 Notice of Disagreement, he stated that he gets pain which is like a shot of lightning.  He stated he has constant pain and uncontrollable spasms from time to time.  

In a statement of July 2008, he stated his back pain was getting worse and at times was so bad, it kept him down.  He stated he continues to have back spasms and that he cannot even walk at times due to the pain.  

The Veteran was afforded another VA examination in February 2009.  At the time, he reported constant pain which worsens with movement.  The pain radiates down his buttocks.  He does not use any assistive devices.  He denied any incontinence, erectile dysfunction or physician prescribed bedrest.  He is unable to lift more than ten to fifteen pounds, unable to walk more than ten minutes, unable to stand for more than thirty minutes, and unable to sit for more than thirty minutes.  He reported working part time and not missing any days of work at this job.  Prior to that, he worked full time and missed ten to fifteen days of work during the year due to his back pain.  He reported flare-ups which happen once weekly and last for fifteen minutes.  He cannot do any physical activity during flare-ups.  

Physical examination revealed the Veteran had a normal gait using no assistive devices.  He had no tenderness to palpation of the spine or paraspinal process.  No spasms were palpated.  He appeared to be very uncomfortable during range of motion exercises.  Range of motion was right and left lateral flexion to 20 degrees with pain at 20 degrees; extension to 20 degrees with pain at 20 degrees; right and left lateral rotation to 30 degrees with pain at 30 degrees; and, forward flexion to 30 degrees with pain from 10 to 30 degrees.  There were no DeLuca factors noted at any range of motion.  He had positive pain on straight leg extensions.  Reflexes at the knee were 1+and 2+ at the ankles.  Strength in the left lower extremity was 4/5.  There was no atrophy noted in the muscles.  Sensation was normal to the lower extremities.  The examiner noted that the Veteran had disproportionate reaction to range of motion compared with ease of movement demonstrated and ambulating to and from the examination room, and relative ease taking his shirt off and on for the examination.  He had a positive Burn's test and positive pain in his back on simulated rotation.  

Additional VA treatment records show continued treatment for low back pain.  However, no ranges of motion were noted.

In a July 2009 letter, the Veteran stated that he continues to have muscle spasms.  

A.  Prior to February 24, 2009

First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  Prior to February 24, 2009, the Veteran was in receipt of a 30 percent disability rating for moderate limitation of motion under the old rating criteria in effect prior to September 26, 2003, for disease and injuries of the spine.  However, as the Veteran filed his claim for an increased disability rating in September 2007, only the new rating criteria is applicable to his claim.  

Applying the applicable rating criteria to the evidence of record, the Board finds that the weight of the evidence demonstrates that a rating in excess of 30 percent for the Veteran's service-connected lumbosacral strain is not warranted prior to February 24, 2009 under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board finds that the weight of the evidence does not demonstrate that forward flexion is restricted to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or IVDS due to the Veteran's service-connected lumbosacral strain.  Indeed, the evidence shows that forward flexion was to 50 degrees and the combined range of motion was 200 degrees prior to February 24, 2009.  Moreover, the Veteran denied any periods of bedrest prior to February 24, 2009 and therefore, the rating criteria for intervertebral disc syndrome is inapplicable.

The Board has also considered entitlement to a higher rating based on functional impairment; however, the Board finds that the 30 percent rating prior to February 24, 2009, properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 for his service-connected lumbosacral strain.  In this regard, while the Veteran's motion was found to be limited by pain, the Board notes that the applicable rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  In this regard, the Veteran has already been awarded service connection for his neurological abnormalities of the left lower extremity.  The Board has considered the Veteran's complaints of pain in evaluating the disability under consideration.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's pain is so disabling as to effectively result in forward flexion limited to 30 degrees or less or favorable ankylosis, which is required for the next higher rating of 40 percent under the rating criteria.  Indeed, he has reported that while his flare-ups prevent him from moving, they are transitory and last no more than minutes.  Thus, even with consideration of factors indicated in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, the evidence does not demonstrate limitation of motion that more nearly approximates forward flexion limited to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his assertions alone are not competent medical evidence that provides a basis for the assignment of a higher initial rating for his service-connected chronic recurrent low back strain. 

In this regard the Board has considered the Veteran's assertions of severe pain and muscles spasms.  However, prior to February 24, 2009, not even considering the Veteran's assertions of pain, has the disability picture approximated that of unfavorable ankylosis as required for a 40 percent disability rating.  The Veteran has consistently stated he has retained motion on his back and any inability to move is only transitory in nature.  Therefore, his statements do not provide a basis to award a higher disability rating.  

B.  Since February 24, 2009

After reviewing all the evidence of record, the Board finds that the weight of the evidence demonstrates that a rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain is not warranted since February 24, 2009 under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board finds that the weight of the evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or IVDS due to the Veteran's service-connected lumbosacral strain.  

The Board has also considered entitlement to a higher rating based on functional impairment; however, the Board finds that the 40 percent rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 for his service-connected lumbosacral strain.  In this regard, while the Veteran's motion was found to be limited by pain, the Board notes that the applicable rating criteria contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  In this regard, the Veteran has already been awarded service connection for his neurological abnormalities of the left lower extremity.  The Board has considered the Veteran's complaints of pain in evaluating the disability under consideration.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's pain is so disabling as to effectively result in unfavorable ankylosis, which is required for the next higher rating of 50 percent under the rating criteria.  Indeed, he has reported that while his flare-ups prevent him from moving, they are transitory and last no more than minutes.  Thus, even with consideration of factors indicated in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, the evidence does not demonstrate limitation of motion that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Board has also considered the Veteran's assertions of severe pain and muscles spasms.  However, at no time, not even considering the Veteran's assertions of pain, has the disability picture approximated that of a 50 percent disability rating of unfavorable ankylosis of the back.  The Veteran has consistently stated he has retained motion on his back and any inability to move is only transitory in nature.  Therefore, his statements do not provide a basis to award a higher disability rating.  

II.  Neurological Abnormality

The Veteran asserts that the symptoms associated with his neurological abnormality of the left lower extremity are more severe than those reflected in the assigned 10 percent disability evaluation.  Service connection for neurological abnormalities was granted in a rating decision of January 2008 as part of the claim for an increased disability rating for lumbosacral strain.  A 10 percent disability rating was assigned.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart, 21 Vet. App 505. 

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The record shows that the Veteran has complained of and been treated for tingling of his left lower extremity.  VA outpatient treatment records of October 2006 note the Veteran complained of tingling in the left leg.  Physical examination revealed decreased muscle strength.  

An October 2007 VA examination report notes complaints of numbness and tingling on the left leg down to the knee.  Physical examination revealed pain with straight leg extension bilaterally.  Reflexes were normal at +2 and strength was 5/5.  There was no muscle atrophy noted.  He had normal sensation.

VA treatment records of November 2002 note the Veteran complained of occasional left leg pain and numbness.

A VA examination report of April 2008 notes that the Veteran complained of low back pain radiating down the left leg.  The pain seems to come down to his calf.  Physical examination revealed no atrophy of the left leg with minimal weakness in the gastrosoleus muscle group.  There was a slight decrease in monofilament and light touch in the left S1 distribution.  Ankle jerk was intact and knee jerk was at 2+.  

VA treatment records of February 2009 show strength in the lower extremities was 5/5.  

A VA examination report of February 2009 notes the Veteran reported back pain which radiates down to his left buttocks.  He reported numbness in the bilateral legs going down the posterior legs to the knees.  He had positive pain on straight leg extensions.  Reflexes at the knee were 1+and 2+ at the ankles.  Strength in the left lower extremity was 4/5.  There was no atrophy noted in the muscles.  Sensation was normal to the lower extremities.  

At the outset ,the Board notes that in a written brief of April 2012, the Veteran's representative has argued that the April 2008 VA examination is inadequate as the examiner did not review the medical records.  He requested that a new examination be conducted.  The Board acknowledges that the April 2008 examiner did not review the medical records.  Moreover, the Board notes that inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, in this case, the Veteran was afforded another VA examination in February 2009.  Therefore, even if the April 2008 VA examination were to be found to be inadequate, there is a more recent VA examination of record and an additional examination is not needed in order to properly decide the claim.  

The Veteran has argued that his symptoms warrant a higher disability rating.  However, the only evidence supporting the Veteran's claim consists of his own statements.  In contrast, the Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of neurological abnormalities of the left lower extremity.  The evidence establishes that the disability is no more than mild.  Indeed, muscle strength has at worst been slightly reduced.  Moreover, sensation has been normal, there has been no atrophy and reflexes have been present.  In sum, the competent evidence of record shows no more than a mild neurological abnormality.

III. Extraschedular Evaluation.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period have the Veteran's disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his disabilities.  There is no objective evidence revealing that his service-connected lumbosacral strain and neurological abnormality of the left lower extremity alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected disabilities.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Prior to February 24, 2009, a disability rating in excess of 30 percent for lumbosacral strain is denied.  

Since February 24, 2009, a disability rating in excess of 40 percent for lumbosacral strain is denied.  

An initial disability rating in excess of 10 percent for neurological abnormality of the left lower extremity is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


